 



Exhibit 10.9

 

HONGKONG TAKUNG ASSETS AND EQUITY OF

ARTWORKS EXCHANGE CO., LIMITED

Room 2003-2004, 20th Floor, Hutchison House,

10 Harcourt Road, Central, Hong Kong

 

1 Jun 2014

 

CONFIDENTIAL

 

Mr. Xiao Di

No. 501, Gate 5, Block 2,

Guangling Li, Lintong Road,

Nankai District, 300110

People's Republic of China

 

Dear Mr. Xiao

 

EMPLOYMENT LETTER

 

We are pleased to offer you the position of Managing Director of our company
with immediate effect. Your deployment to manage our Hong Kong business and
office will commence upon a proper employment visa is granted by the Immigration
Department of the Hong Kong SAR.

 

You are to report to the shareholders of the Company. You as an employee of the
Company are bound by the following terms and conditions of this Employment
Letter

 

SCOPE OF DUTIES

 

Your scope of duties is as follows:

 

• Managing the business operations

• Promotion and marketing of the Company's business

• Providing consulting and services to the clients of the Company •
Administration and Human Resources management

• Financial and Accounting management

 

SALARY

Your monthly salary shall be HK$60,000 per month plus reimbursements of any
expenses paid on behalf of the Company during your delivery of duties. Salary
payment will be made monthly in arrear and not later than the last Friday of
each month.

 

Your salary will be reviewed annually every January.

 

 

 

 

EMPLOYMENT LETTER - Xiao Di

Date: 1 Jun 2014

Continue... Page 213

 

WORKING HOUR

The working hour of our company is as follows:

 

Monday to Friday 9:00 am to 5:30 pm Lunch Beak 12:30 pm to 1:30 pm

 

You are required to complete your duties on time and in case you are required to
work overtime in order to complete a task to meet deadline, no compensation will
be entitled by you for the overtime incurred.

 

ANNUAL LEAVE

 

You are entitled to annual leave of 20 working days.

 

TRAVEL

In case you are required to travel for delivery of your duties for the Company,
all expenses incurred, including freight, fare and meals, will be fully
reimbursed upon provision of proof of payments.

 

ACCOMMODATION

The Company will provide you accommodation of housing allowance upon your
application to the Company. The amount to be provided to you as housing
allowance shall not be more than 50% of your current salary.

 

MEDICAL

 

The Company will provide you with medical benefit in which you will be fully
reimbursed of any medical expenses upon provision of the valid doctor
certificates and payment receipts from the relevant doctors.

 

TERMINATION AND REPATRIATION

 

This employment can be terminated by either party by given at least one months’
notice.

 

Upon the termination of employment, the Company shall provide air tickets of
Economic Class for repatriation of yourself and your immediate family members
back to China.

 

 

 

 

EMPLOYMENT LETTER - Xiao Di

Date: 1 Jun 2014

Continue... Page 313

 

GOVERNING LAWS

 

This Employment Letter is governed by the laws of the Special Administration
Region of Hong Kong (HKSAR). In case any terms and conditions of this Employment
Letter is in conflict to any clauses of the Labor Ordinance of HKSAR, and unless
the said term and condition of this Employment Letter is below the basic
requirement of the relevant clause of the Labor Ordinance of HKSAR, the terms
and conditions of this Employment Letter shall prevail.

 

If you accept this Employment Letter, please sign at the space provided below.

 

Yours truly I agree and accept all the terms and conditions For and on behalf of
of this Employment Letter             Xiao Di Date: 1 Jan 2014

 

 

 

